            Case 1:19-cv-11294-PAE Document 96 Filed 02/26/21 Page 1 of 2



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                              Direct Number: (212) 326-8338
                                                                                                  mwlampe@jonesday.com




                                               February 25, 2021


VIA ECF

The Honorable Paul A. Engelmayer
United States District Court, Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007
Phone: (212) 805-0268

Re:      McHenry v. Fox News Network, LLC, et al., Case No. 1:19-cv-11294-PAE-DCF

Dear Judge Engelmayer:

        As you know, we represent Defendants Fox News Network, LLC and Jennifer Rauchet
(“Fox Defendants”) but write on behalf of all parties. The parties have recently revisited
settlement and have decided to pursue private mediation. We are currently conferring over
proposed mediators and working to obtain a mediation date as soon as possible. Once we have a
confirmed mediation date, we will likely seek to extend the current discovery deadlines set forth
in the Civil Case Management Plan and Scheduling Order (Dkt. 78), including the upcoming
March 1, 2021 deadlines. In the meantime, in light of the parties’ agreement to mediate, the
parties also respectfully request that Your Honor stay any ruling on the Fox Defendants’
discovery motion (Dkt. 93).

       We appreciate Your Honor’s consideration of this request. Please feel free to contact us
with any questions.



                                                            Respectfully submitted,

                                                            s/ Matthew W. Lampe

                                                            Matthew W. Lampe


cc:      All counsel of record (via ECF)




AMSTERDAM x ATL ANTA x BEIJING x BOSTON x BRI SBANE x BRUSSE L S x CHICAGO x CLEVE L AND x COLUMBUS x DAL L AS x DETROIT
DUBAI x DÜSSELDORF x FRANKFUR T x HONG KONG x HOUSTON x IRVINE x LONDON x LOS ANGELES x MADRID x MELBOURNE
MEXICO CIT Y x MIAMI x MIL AN x MINNEAPOLIS x MOSCOW x MUNICH x NEW YORK x PARIS x PER TH x PITTSBURGH x SAN DIEGO
SAN FRANCISCO x SÃO PAULO x SAUDI ARABIA x SHANGHAI x SILICON VALLEY x SINGAPORE x SYDNEY x TAIPEI x TOKYO x WASHING TON
     Case 1:19-cv-11294-PAE Document 96 Filed 02/26/21 Page 2 of 2




The Court had been prepared to rule on Friday morning, February 26, on the
pending discovery motion. Dkt. 93. In light of the parties’ letter, the Court
denies that motion, without prejudice to renewal. The Court is amenable to an
application for a brief, but not longer, extension of pending deadlines to
facilitate the mediation.
SO ORDERED.
                    
            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge
February 26, 2021
